Citation Nr: 9916772	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from December 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 1999, the veteran was 
afforded a hearing before the undersigned Board member.  At 
the hearing, the veteran appeared to raise the issue of a 
total rating based upon unemployability due to service-
connected disability.  This matter is referred to the RO for 
further development and adjudication.

The veteran asserts that the manifestations of his service-
connected post-traumatic stress disorder (PTSD) are more 
severe than are represented by the currently assigned 10 
percent disability rating awarded in January 1998.  He 
contends that his PTSD has caused social and industrial 
impairment and prevented him from obtaining and maintaining 
substantially gainful employment since 1980.  

In reaching its determination, the RO considered the findings 
of a September 1996 VA examination that reflected the 
veteran's history of substance abuse and brain aneurysm in 
1995.  The veteran complained of combat-related intrusive 
thoughts, flashbacks and nightmares.  He was anxious and 
hypervigilant and socially isolated due to guilt feelings.  
The diagnosis was mild PTSD. 

According to a July 1998 VA psychiatric examination report, 
in 1996 the veteran underwent neurosurgery for a brain 
aneurysm that involved a craniotomy that disabled him.  He 
took medication for bipolar affective disorder and 
intermittent depressive episodes and seizure medication.  The 
veteran complained of worsened PTSD symptoms, including sleep 
disturbance, nightmares, intrusive memories and flashbacks of 
combat experiences.  He was hypervigilant.  Chronic PTSD was 
diagnosed and a score of 40 was assigned on the Global 
Assessment of Functioning scale.  The VA examiner said it was 
unclear to what degree the veteran's unemployability since 
1979 was due to his PTSD as opposed to his chronic substance 
and alcohol abuse and/or brain injury and 1995 brain 
operation.  

At his May 1999 hearing, the veteran testified that he 
received psychiatric treatment at VA Lakeside Medical Center 
and the Vet Center, approximately once a week at each 
facility, and at North Chicago VA where he had an appointment 
in June 1999.  However, the claims folder only contains 
treatment records through November 1997 and the Board 
believes all current treatment records should be obtained 
prior to consideration of the veteran's claim.  

Further, in light of the above, the Board is of the opinion 
that the veteran should be afforded additional VA examination 
to determine the severity of his service-connected PTSD.  

Accordingly, in the interest of due process, the Board 
believes the veteran's claim should be REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records after November 1997 
identified by the veteran that are not 
already of record.  In any event, the RO 
should attempt to obtain all treatment 
records from North Chicago VA, the Vet 
Center and VA Lakeside Medical Center and 
associate them with the claims folder.

2.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran, 
to determine the extent of the service-
connected post-traumatic stress disorder.  
The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified under the current 
schedular criteria for rating mental 
disorders, whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD to include whether it 
renders the veteran unemployable.  To the 
extent possible, the manifestations of 
the service-connected PTSD should be 
distinguished from those of any other 
mental disorder found to be present.  The 
examiner is specifically requested to 
include in the diagnostic formulation an 
Axis V diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed. revised, 1994) 
and an explanation of what the assigned 
score represents.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  

3.  Thereafter, the RO should review the 
veteran's case by considering all the 
evidence of record.  If any determination 
made is unfavorable to the veteran, a 
supplemental statement of the case 
setting forth the evidence received since 
the September 1998 statement of the case 
should be provided to the veteran and his 
representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










